DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 07 February 2020, where:
Claims 1-20 are pending.
Claims 1-20 are rejected.
Information Disclosure Statement
3.	Information disclosure statements (three total) were submitted on 16 February 2021. The submissions comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statements.
Claim Rejections - 35 U.S.C. § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1, 2, 8, 9, 11-13, and 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhao et al., "Adaptive Device Aware Model Optimization Framework," (2019) [hereinafter Zhao].
Regarding claims 1, 12, and 20, Zhao teaches [a] computer-implemented method for compressing a machine learning of claim 1, [a] non-transitory computer readable medium storing instructions of claim 12, and a system of Claim 20, (Zhao, left column of p. 108, “2.2 AutoML,” makes it clear that their method is performed on a computer, to which a non-transitory CRM, processor, and memory, are inherent), comprising:
determining . . . a first sparsity ratio associated with a limit on an accuracy loss caused by compressing the machine learning model (Zhao, Fig. 1, teaches a framework (Examiner annotations in text boxes):

    PNG
    media_image1.png
    341
    676
    media_image1.png
    Greyscale

Zhao, right column of p. 108, “3.1 [Adaptive Model Optimization Framework (AMOF)],” first paragraph, teaches [c]omputational sparsity uses an intensive learning agent for learning; Zhao, right column of p. 108, “3.1 AMOF,” second paragraph, teaches the first step [of calculating sparsity] is to proceed the neural network layer by layer with the [Deep Deterministic Policy Gradient] agent. The agent receives an embedded state 𝑠𝑡 of layer 𝐿𝑡, and then the actor outputs an accurate compression ratio 𝑎𝑡 as an action (that is, “an accurate compression ratio” is a first sparsity ratio associated with a limit on an accuracy loss caused by compressing the machine learning model); also, Zhao at p. 109, “3.2 Calculate Sparsity,” fourth paragraph, teaches we set the compression ratio of each layer as the action space, which is a percentage (that is, a sparsity ratio), so the action space is limited between [0,1]. Initialize [the sparsity ratio] 𝑎𝑡 = 1, 𝑎𝑡 is gradually reduced (that is, optimized) during the learning process));
selecting . . . a second sparsity ratio that optimizes a predefined objective function (Zhao at p. 108, “2.2 AutoML,” second paragraph, teaches [b]y selecting an action (that is, sparsity ratio) to directly perform back-propagation, the reward is used to directly enhance and weaken the possibility of selecting behavior (that is, the “reward” is a predefined objective function); also, Zhao, right column of p. 108, “3.1 AMOF,” second paragraph, teaches the agent learns repeatedly, punishing the loss of precision as well as rewarding the compression scheme that maintains accuracy (that is, “maintains accuracy” is associated with a predefined objective function)) for the machine learning model within a search space bounded by the first sparsity ratio (Zhao, right column of p 108, “3.1 AMOF,” second paragraph, teaches [a]fter, the current state 𝑠𝑡 performs the current action 𝑎𝑡 (that is, the “performs the current action” is a search space bounded by the first sparsity ratio) and the agent moves to the next layer 𝐿𝑡+1. In this process, the agent learns repeatedly, punishing the loss of precision as well as rewarding the compression scheme that maintains accuracy; Zhao at p. 109, “3.2 Calculate Sparsity,” fourth paragraph, teaches we set the compression ratio of each layer as the action space, which is a percentage (that is, a first sparsity ratio), so the action space is limited between [0,1]. Initialize [the first sparsity ratio] 𝑎𝑡 = 1, 𝑎𝑡 is gradually reduced (that is, “gradually reduced” is selecting . . . a second sparsity ratio that optimizes a predefined objective function for the machine learning model with a search space bounded by the first sparsity ratio)); and
generating a compressed version of the machine learning model having the second sparsity ratio (Zhao, right column of p. 107, “AMOF,” first paragraph, teaches our [Adaptive Model Optimization Framework (AMOF)] accepts the original model as input and the compressed model as output (that is, generating a compressed version of the machine learning model having the second sparsity ratio)).
With regard to “Bayesian optimizer” of the claims, the Examiner notes Zhao teaches “[a]s a Policy Network, the Actor needs reward and punishment information to adjust the probability of various actions taken in different states. As a value-based learning method, Critic can perform single-step update and calculate each.” (Zhao, right column of p. 108, “2.2 AutoML,” second paragraph). The plain meaning of a “Bayesian optimizer” is “taking into account conditional probability,” which is not inconsistent with the Specification. (See, e.g., Specification ¶ 0029 (‘Bayesian optimizer uses measurements from compression engine 124 to update a probabilistic belief about the output as a function of sparsity ratio in compressed machine learning model 226 and uses an acquisition function to select the next sparsity ratio to sample in the next iteration.”)). Accordingly, the reinforcement learning of Zhao teaches the feature of a “Bayesian optimizer” because the actor adjusts the probability of various actions (that is, probabilistic beliefs) in different states based on reward and punishment information (that is, a “state” is a sparsity ratio).
Examiner notes that the term “computer,” "processor,” and “memory" recited in Applicant's claims is interpreted to be a well-known hardware structures. Also, a computer inherently includes a “processor,” and “memory” hardware structures. 
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claims 2 and 13, Zhao teaches all of the limitations of claims 1 and 12, respectively, as described above in detail.
Zhao teaches -
further comprising generating a different compressed version of the machine learning model for each iteration performed by the Bayesian optimizer to select the first and second sparsity ratios (Zhao, right column of p. 110, “4.1 Model Optimization by RL and Analysis,” first paragraph, teaches set the constraints of Flops to 0.5 of the original model, iterate 200 rounds, and output Accuracy and Flops every 5 steps. As can be seen from Figure 4(b), the agent first reduces the Flops by half, and the corresponding accuracy decreases very seriously. Then, through repeated learning (that is, “repeated learning,” is generating a different compressed version of the machine learning model), the accuracy is improved and the optimal compression ratio is finally output (that is, an “epoch” of Fig. 4(b), is each iteration performed by the Bayesian optimizer to select the first and second sparsity ratios)).
Regarding claim 8, Zhao teaches all of the limitations of claim 1, as described in detail above.
further comprising receiving the predefined objective function from a user (Zhao, Figs. 4(a) and 4(b) teaches a process of improving accuracy:

    PNG
    media_image2.png
    712
    502
    media_image2.png
    Greyscale

Zhao, right column of p. 110, “4.1 Model Optimization by RL and Analysis,” first paragraph, teaches analyzed in detail the compression process using the DDPG algorithm. Figure 4(a) shows the compression effect with accuracy as the reward, and (b) shows the corresponding Flops. The Flops of Resnet56 is 252018688. We set the constraints of Flops to 0.5 of the original model, iterate 200 rounds, and output Accuracy and Flops every 5 steps (that is, in that “we set the constraints” is receiving the predefined objective function from a user); note that Zhao teaches:

    PNG
    media_image3.png
    85
    516
    media_image3.png
    Greyscale

where receiving the Flops from the user affects the “reward/accuracy” (that is, the predefined objective function)).
Regarding claim 9, Zhao teaches all of the limitations of claim 1, as described in detail above. 
Zhao teaches -
wherein the predefined objective function comprises at least one of an evaluation rate for the machine learning model, a memory footprint, an evaluation time for the machine learning model, and a domain-specific objective (Zhao, left column of p. 108, “2.1 Model Optimization,” first paragraph teaches traditional model optimization methods can be divided into three categories: quantization techniques, pruning methods, and sparse techniques. The quantization technique is an optimization method for parameters, which saves the memory space by sacrificing the precision of the parameters, so as to optimize and accelerate the depth neural network model (that is, wherein the predefined function comprises at least one of . . . a memory footprint . . . .)).
Regarding claims 11 and 19, Zhao teaches all of the limitations of claims 1 and 12, respectively as described in detail above. 
Zhao teaches -
wherein generating the compressed version of the machine learning model comprises at least one of quantizing weights of the machine learning model and pruning a subset of the weights from the machine learning model (Zhao, right column of p. 107, “1. Introduction,” second paragraph, teaches model compression techniques can be categorized into three aspects, namely quantization techniques [4], pruning methods [5], [6], and sparse techniques [7]. Both the quantization technology and the pruning method are simple and exhibit considerable compression effect (that is, generating the compressed version . . . comprises at least one of quantizing weights of the machine learning model and pruning a subject of the weights from the machine learning model); Zhao, left column of p. 108, “2.1 Model Optimization,” first paragraph, teaches [t]he quantization technique is an optimization method for parameters (that is, “parameters” are weights)).
Regarding claim 17, Zhao teaches all of the limitations of claim 12, as described in detail above. 
Zhao teaches -
wherein the steps further comprise receiving the predefined objective function (Zhao, Figs. 4(a) and 4(b) teaches a process of improving accuracy:

    PNG
    media_image2.png
    712
    502
    media_image2.png
    Greyscale

Zhao, right column of p. 110, “4.1 Model Optimization by RL and Analysis,” first paragraph, teaches analyzed in detail the compression process using the DDPG algorithm. Figure 4(a) shows the compression effect with accuracy as the reward, and (b) shows the corresponding Flops. The Flops of Resnet56 is 252018688. We set the constraints of Flops to 0.5 of the original model, iterate 200 rounds, and output Accuracy and Flops every 5 steps (that is, in that “we set the constraints” is receiving the predefined objective function from a user); note that Zhao teaches:

    PNG
    media_image3.png
    85
    516
    media_image3.png
    Greyscale

where receiving the Flops from the user affects the “reward/accuracy” (that is, the predefined objective function)). and the limit on the accuracy loss from a user (Zhao, right column of p. 108, “3.1 AMOF,” second paragraph, teaches the agent learns repeatedly, punishing the loss of precision as well as rewarding the compression scheme that maintains accuracy; as noted with equation 5, the “receiving the Flops from the user” affects the user, so as the limit on the accuracy loss from a user)).
Regarding claim 18, Zhao teaches all of the limitations of claim 12, as described in detail above. 
wherein the predefined objective function comprises at least one of an inference throughput, a memory footprint, a latency, and a domain-specific objective (Zhao, left column of p. 108, “2.1 Model Optimization,” first paragraph teaches traditional model optimization methods can be divided into three categories: quantization techniques, pruning methods, and sparse techniques. The quantization technique is an optimization method for parameters, which saves the memory space by sacrificing the precision of the parameters, so as to optimize and accelerate the depth neural network model (that is, wherein the predefined function comprises at least one of . . . a memory footprint . . . .)).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
11.	Claims 3-5, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhao et al., “An Adaptive Device-Aware Model Optimization Framework,” ISICDM (2019) [hereinafter Zhao] in view of US Published Application 20210247744 to Fahrenkopf et al. [hereinafter Fahrenkopf].
Regarding claims 3 and 14, Zhao teaches all of the limitations of claims 2 and 13, respectively, as described in detail above. 
Zhao teaches -
wherein generating the different compressed version of the machine learning model comprises:
* * *
and performing a compression step that compresses the machine learning model to have a specified sparsity ratio at a given iteration of the Bayesian optimizer (Zhao, left column of p. 109, “3.2 Calculate Sparsity,” fourth paragraph, teaches Then the environment simulates the compression action and feeds back a reward to the agent (that is, performing a compression step that compresses the machine learning model to have a specified sparsity ratio). The agent learns repeatedly according to the received rewards (that is, the state prior to “repeatedly” is at a given iteration of the Bayesian optimizer)).
Though Zhao teaches compressing a machine learning model via a sparsity ratio through iterations to achieve compression optimization, Zhao does not explicitly teach - 
wherein generating the different compressed version of the machine learning model comprises:
performing a learning step that trains the machine learning model with a quadratic regularization term; and
* * *
But Fahrenkopf teaches -
wherein generating the different compressed version of the machine learning model comprises:
performing a learning step that trains the machine learning model with a quadratic regularization term (Fahrenkopf ¶ 0045 teaches [r]einforcement learning utilizes a random search to enable learning new action-policies (that is, performing a learning step that trains the machine learning model). The random search, however, introduces uncertainty about the move size. The reward function is modified to include a part of the reward to respond to the constraints. For example, the reward function is modified to suppress large changes in the manipulated variables. The move suppression term in the reward function may be calculated using a norm (that is, a “norm” is regularized). For instance, the L2 norm counts as a quadratic penalty (that is, a quadratic regularization term) for changes in the manipulated variables (that is, performing a learning step that trains the machine learning model with a quadratic regularization term); see also Specification ¶ 0063 (“quadratic regularization term imposes a penalty”)); and
* * *
Zhao and Fahrenkopf are from the same or similar field of endeavor. Zhao teaches compressing a machine learning model via a sparsity ratio through iterations to achieve compression optimization. Fahrenkopf teaches a reward function including a penalty or punishment. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Zhao pertaining to machine learning compression with the quadratic penalty of Fahrenkopf.
The motivation for doing so is to improve the training in that the reward in the learning penalizes a large change away from a current value or state without excluding the large change from the training. (Fahrenkopf ¶ 0045).
Regarding claim 4, the combination of Zhao and Fahrenkopf teaches all of the limitations of claim 3, as described in detail above. 
Zhao teaches -
wherein the learning step and the compression step are repeated until a stopping criterion is met (Zhao, left column of p. 111, “4.2 Implementation of the Framework,” first paragraph, teaches [a]s can be seen from Figure 6, when the 7th generation evolved, the accuracy rate began to rise steadily. When it evolved to the 37th generation, the accuracy rate tended to converge (that is, “tended to converge” is a stopping criterion, in which the learning step and the compression step are repeated until a stopping criterion is met)).
Regarding claims 5 and 15, Zhao teaches all of the limitations of claims 2 and 13, respectively, as described in detail above. 
Though Zhao teaches a number of actions as sparsity ratios used in the training of a reinforcement learning model, Zhao, however, does not explicitly teach -
wherein the Bayesian optimizer performs one or more iterations that randomly sample the first and second sparsity ratios for the machine learning model.
But Fahrenkopf teaches -
wherein the Bayesian optimizer performs one or more iterations that randomly sample the first and second sparsity ratios for the machine learning model (Fahrenkopf ¶ 0041 teaches the state is observed. In act 22, an action is selected to maximize a reward and/or minimize a cost. The reward is subject to a constraint. The constraint is selected based on operational limitations and/or safety in the manufacturing process and/or plant. The action may be randomly selected or may be selected based on actual operation (that is, randomly sample [the actions] for the machine learning model)).
Zhao and Fahrenkopf are from the same or similar field of endeavor. Zhao teaches compressing a machine learning model via a sparsity ratio through iterations to achieve compression optimization. Fahrenkopf teaches a reward function including a penalty or punishment. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Zhao pertaining to machine learning compression having actions as sparsity ratios with the action random samples of Fahrenkopf.
The motivation for doing so is to improve the training in that randomly selected action weighted by a Gaussian distribution introduces noise according to the learning rate, which improves the robustness of the model. (Fahrenkopf ¶ 0041).
12.	Claims 6, 7, 10, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhao et al., “An Adaptive Device-Aware Model Optimization Framework,” ISICDM (2019) [hereinafter Zhao] in view of Animesh Garg, “Autonomous Palpation for Tumor Localization: Design of a Palpation Probe and Gaussian Process Adaptive Sampling,” University of California (2016, Thesis). [hereinafter Garg].
Regarding claim 6, Zhao teaches all of the limitations of claim 2, as described above in detail.
Though Zhao teaches a number of actions as sparsity ratios used in the training of a reinforcement learning model, Zhao, however, does not explicitly teach -
wherein the Bayesian optimizer performs one or more iterations that select the first sparsity ratio based on an implicit level set upper confidence bound (ILS-UCB) sampling criterion.
But Garg teaches -
wherein the Bayesian optimizer performs one or more iterations that select the first sparsity ratio based on an implicit level set upper confidence bound (ILS-UCB) sampling criterion (Garg, Abstract, teaches Gaussian Process Adaptive Sampling algorithm called Implicit Level Set Upper Confidence Bound (ILS-UCB), that prioritizes sampling near a level set of the estimate). 
Zhao and Garg are from the same or similar field of endeavor. Zhao teaches compressing a machine learning model via sparsity ratio sampling through iterations to achieve compression optimization. Garg teaches a sampling algorithm that prioritizes sampling near a level set of the estimate. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Zhao pertaining to machine learning compression having actions as sparsity ratio samples with the adaptive sampling of Garg.
The motivation for doing so is for implementing Gaussian process adaptive sampling algorithms for a low-cost yet effective design of autonomous system achieved through the interaction of design and optimization. (Garg at p. 27, “Chapter 4: Future Work and Conclusion - concluding remarks,” first paragraph).
Regarding claim 7, Zhao teaches all of the limitations of claim 2, as described in detail above. 
Though Zhao teaches a number of actions as sparsity ratios used in the training of a reinforcement learning model compression, Zhao, however, does not explicitly teach -
But Garg teaches -
wherein the Bayesian optimizer performs one or more iterations that select the second sparsity ratio based on a confidence bound sampling criterion (Garg at pp. 18-19, “2. Upper Confidence Bound,” first paragraph, teaches [t]he UCB palpation algorithm balances exploration, i.e. prioritizing areas with high uncertainty (high GP variance s) and exploitation i.e. areas where the expected stiffness is high (high GP mean μ) (that is, performs one or more iterations that select the second sparsity ratio based on a confidence bound sampling criterion)).
Zhao and Garg are from the same or similar field of endeavor. Zhao teaches compressing a machine learning model via sparsity ratio sampling through iterations to achieve compression optimization. Garg teaches a sampling algorithm that prioritizes sampling near a level set of the estimate. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective fling date of the Applicant’s invention to modify the teachings of Zhao pertaining to machine learning compression having actions as sparsity ratio samples with the adaptive sampling of Garg.
The motivation for doing so is for implementing a bound for sampling in which high variance regions prioritize sampling where the confidence bound is very large. (Garg at p. 19, “2. Upper Confidence Bound (UCB),” first paragraph).
Regarding claim 10, Zhao teaches all of the limitations of claim 1, as described in detail above. 
Though Zhao teaches a number of actions as sparsity ratios used in the training of a reinforcement learning model compression, Zhao, however, does not explicitly teach -
wherein the Bayesian optimizer selects the second sparsity ratio based on a Gaussian process prior for the predefined objective function.
But Garg teaches -
wherein the Bayesian optimizer selects the second sparsity ratio based on a Gaussian process prior for the predefined objective function (Garg, Abstract, teaches Gaussian Process Adaptive Sampling algorithm called Implicit Level Set Upper Confidence Bound (ILS-UCB), that prioritizes sampling near a level set of the estimate (that is, based on a Gaussian process prior for the predefined objective function)). 
Zhao and Garg are from the same or similar field of endeavor. Zhao teaches compressing a machine learning model via sparsity ratio sampling through iterations to achieve compression optimization. Garg teaches a sampling algorithm that prioritizes sampling near a level set of the estimate using a Gaussian Process Adaptive Sampling algorithm. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Zhao pertaining to machine learning compression having actions as sparsity ratio samples with the Gaussian adaptive sampling of Garg.
The motivation for doing so is for implementing Gaussian process adaptive sampling algorithms for a low-cost yet effective design of autonomous system achieved through the interaction of design and optimization. (Garg at p. 27, “Chapter 4: Future Work and Conclusion - concluding remarks,” first paragraph).
Regarding claim 16, Zhao teaches all of the limitations of claim 13, as described in detail above. 
Though Zhao teaches a number of actions as sparsity ratios used in the training of a reinforcement learning model, Zhao, however, does not explicitly teach -
wherein Bayesian optimizer performs a first series of iterations that select the first sparsity ratio based on an implicit level set upper confidence bound (ILS-UCB) sampling criterion and a second series of iterations that select the second sparsity ratio based on a confidence bound sampling criterion.
But Garg teaches -
wherein Bayesian optimizer performs a first series of iterations that select the first sparsity ratio based on an implicit level set upper confidence bound (ILS-UCB) sampling criterion (Garg, Abstract, teaches Gaussian Process Adaptive Sampling algorithm called Implicit Level Set Upper Confidence Bound (ILS-UCB), that prioritizes sampling near a level set of the estimate) and a second series of iterations that select the second sparsity ratio based on a confidence bound sampling criterion (Garg at pp. 18-19, “2. Upper Confidence Bound,” first paragraph, teaches The UCB palpation algorithm balances exploration, i.e. prioritizing areas with high uncertainty (high GP variance s) and exploitation i.e. areas where the expected stiffness is high (high GP mean μ) (that is, performs one or more iterations that select the second sparsity ratio based on a confidence bound sampling criterion)).
Zhao and Garg are from the same or similar field of endeavor. Zhao teaches compressing a machine learning model via sparsity ratio sampling through iterations to achieve compression optimization. Garg teaches a sampling algorithm that prioritizes sampling near a level set of the estimate. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Zhao pertaining to machine learning compression having actions as sparsity ratio samples with the adaptive and confidence bound sampling of Garg.
The motivation for doing so is implementing Gaussian process adaptive sampling algorithms for a low-cost yet effective design of autonomous system achieved through the interaction of design and optimization (Garg at p. 27, “Chapter 4: Future Work and Conclusion - concluding remarks,” first paragraph).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Wu et al., "Deep Deterministic Policy Gradient with Clustered Prioritized Sampling," Springer (2018)) teaches a novel efficient sampling mechanism which we call deep deterministic policy gradient with clustered prioritized sampling (CPS-DDPG). CPS-DDPG clusters the transitions by K-means in order to reduce the complexity of the algorithm.
(US Published Application 20200293876 to Phan et al.) teaches a processor compresses the neural network based on the compression ratio using an optimization model to solve for sparse weights. A processor re-trains the compressed neural network with the sparse weights.
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BRIAN M SMITH/Primary Examiner, Art Unit 2122